Statement of the Case.
NICHOLLS, J.
The present is a petitory fiction, instituted by the plaintiff to be recognized as the owner of and to be placed in ■possession of a small parcel of real estate in the city of Baton Rouge, forming part of tot No. 5 of square No. 7, being the corner of South Boulevard and Natchez streets, together with a monthly rental at $25 per month, from the 23d of July, 1895, up to the delivery of the property to him, and $2,500 •as exemplary and punitory damages.
The particular ground claimed is described as measuring six feet front, more or less, on South Boulevard street, by a six feet front, .more or less, on St. James street.
Defendant, after pleading the general issue, admitted the possession of the property claimed during the time asserted in plaintiff’s petition. It averred that it had purchased the property in good faith, by authentic act, on -the 23d of July, 1895, from plaintiff’s father, •which act had been duly recorded. It averred that the property had produced no revenue since it had been in its possession. It pleaded the prescription of 10 years. The •district court rendered judgment in favor of •the plaintiff, recognizing his ownership of the property claimed, but rejected his demand for damages and rent.
Plaintiff appealed. Defendant prayed for no amendment of the judgment
Opinion.
Plaintiff’s demand is greatly inflated, obviously for the purpose of bringing his demand under the appellate jurisdiction of this court.
The jurisdictional allegations of the petition will not control, when it is manifest that the claim it sets forth is hot serious and that it is fictitious. Pinckney v. Wolf, 41 La. Ann. 306, 6 South. 27.
We have no jurisdiction over this appeal.
For the reasons assigned, it is hereby ordered, adjudged, and decreed that the appeal herein be, and the same is hereby, dismissed, unless before this judgment becomes final the appellant or his attorney of record file in this court, and shall make oath as required by the first section of Act No. 56, p. 135, of 1904, together with a request for the transfer under that act of the cause to the Court of Appeal for the parish of East Baton Rouge. In that event, this cause is ordered and decreed to be so transferred.